Citation Nr: 1106809	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Alan S. Zangen, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, in pertinent part, granted 
entitlement to service connection for erectile dysfunction and 
assigned an initial noncompensable evaluation, effective August 
31, 2007.  

The issue of entitlement to service connection for 
incontinence, to include as secondary to service-connected 
residuals of prostate cancer, has been raised by the 
record.  This issue has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ) and the Board does not have 
jurisdiction over it.  Therefore, it is referred to the 
AOJ for the appropriate action.  


FINDING OF FACT

1.  The Veteran has already been granted entitlement to special 
monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 
C.F.R. § 3.350(a) for loss of use of a creative organ.

2.  The Veteran's erectile dysfunction is not manifested by a 
deformity of the penis or absence or complete atrophy of the 
testicles.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Codes 7520, 
7522, 7523, 7524 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for erectile dysfunction was granted in the 
May 2008 rating decision on appeal.  An initial noncompensable 
evaluation was assigned, effective August 31, 2007.  The May 2008 
rating decision also granted entitlement to special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a) for loss of use of a creative organ.  The Veteran 
contends that a initial compensable evaluation is warranted for 
erectile dysfunction as it has negatively impacted his personal 
life and overall quality of life.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for consideration 
is the propriety of the initial disability rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Veteran's erectile dysfunction is currently rated by analogy 
to Diagnostic Code 7522 pertaining to deformity of the penis.  
Under this diagnostic code, penile deformity with loss of 
erectile power warrants a 20 percent evaluation.  As Diagnostic 
Code 7522 does not provide for a specific zero percent 
evaluation, a noncompensable evaluation is assigned when the 
criteria for a compensable rating are not met.  See 38 C.F.R. 
§ 4.31.

As noted above, the Veteran has been awarded SMC due to the loss 
of use of a creative organ, based on erectile dysfunction.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The Board will not 
award additional compensation to duplicate that benefit.  Where 
disabilities overlap in their resulting physical impairment and 
effect on functioning, or where multiple diagnoses are assigned 
for the same disability, evaluation of the same overlapping 
disability under various diagnoses with multiple ratings is to be 
avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 
(1993).  Accordingly, the Board may not award a disability rating 
based on loss of erectile power alone and this manifestation of 
the disability is compensated by the SMC based on the loss of use 
of a creative organ.

Under Diagnostic Code 7522, a compensable evaluation requires 
both penile deformity and loss of erectile power.  The evidence 
does not establish, and the Veteran does not contend, that he 
manifests a physical deformity of the penis.  Upon VA examination 
in March 2008, examination of the Veteran's penis was normal and 
there is no other evidence of any penile deformity.  While the 
Veteran contends that the impact of his erectile dysfunction on 
his personal life has resulted in a type of deformity, a 
compensable evaluation under Diagnostic Code 7522 clearly 
requires a physical deformity of the penis.  Additionally, as 
discussed above, the Board cannot award a disability rating based 
on loss of erectile power alone as the Veteran is also in receipt 
of SMC for loss of use of a creative organ.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  The 
Veteran's testicles were noted to be soft and smaller in size 
than normal during the March 2008 VA examination, but it is clear 
that they are both present and are not completely atrophied.  
Thus, a compensable rating is not warranted under Diagnostic 
Codes 7523 or 7524.  Additionally, the Veteran has not had half 
or more of his penis removed, and a compensable rating is not 
appropriate under Diagnostic Code 7520.  The Board has considered 
the doctrine of reasonable doubt but has determined that it is 
not applicable because the preponderance of the evidence is 
against the claim for a initial compensable schedular rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected erectile 
dysfunction associated with residuals of prostate cancer.  The 
competent medical evidence of record shows the relative 
manifestations and the effects of the Veteran's disability have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.

The Board also finds that referral or remand of an inferred claim 
for entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU) 
is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The record is negative for evidence that the Veteran 
is unemployable due to service-connected erectile dysfunction.  
There is no medical evidence that the Veteran's erectile 
dysfunction has interfered with his employment, and the Veteran 
has not stated that he has lost any time from work or is unable 
to perform his duties due to the disability.  Therefore, remand 
or referral of a claim for TDIU is not necessary as there is no 
evidence of unemployability due to the service-connected erectile 
dysfunction.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
a proper VA examination in response to his claim.  The Board 
finds that the examination was adequate to allow proper 
adjudication of the issue on appeal.  The examiner conducted a 
complete examination, recorded all findings considered relevant 
under the applicable diagnostic code, and considered the full 
history of the disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  









ORDER

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


